Exhibit 10.32

THIRD AMENDMENT TO PURCHASE AND SALE AGREEMENT


THIS THIRD AMENDMENT TO PURCHASE AND SALE AGREEMENT (this “Third Amendment”) is
entered into as of July 31, 2013, by and among SHP III/ARBOR ASHEVILLE, LLC, a
Delaware limited liability company, SHP III/ARBOR ATHENS, LLC, a Delaware
limited liability company, SHP III/ARBOR CASCADE, LLC, a Delaware limited
liability company, SHP III/ARBOR DECATUR, LLC, a Delaware limited liability
company, SHP/III ARBOR KNOXVILLE, LLC, a Delaware limited liability company, SHP
III BARRINGTON TERRACE, LLC, a Delaware limited liability company, SHP III HERON
FORT MYERS, LLC, a Delaware limited liability company, SHP III HERON NAPLES,
LLC, a Delaware limited liability company, and SHP III LAWRENCEVILLE, LLC, a
Georgia limited liability company (each of the foregoing entities being
sometimes referred to individually and sometimes collectively as “Seller”), and
AMERICAN REALTY CAPITAL V, LLC, a Delaware limited liability company (“ARC”);
ARHC ATASHNC01, LLC, a Delaware limited liability company (“Buyer A”); ARHC
ATASHNC01 TRS, LLC, a Delaware limited liability company (“Operator A”); ARHC
ATATHGA01, LLC, a Delaware limited liability company (“Buyer B”); ARHC ATATHGA01
TRS, LLC, a Delaware limited liability company (“Operator B”); ARHC ATATLGA01,
LLC, a Delaware limited liability company (“Buyer C”); ARHC ATATLGA01 TRS, LLC,
a Delaware limited liability company (“Operator C”); ARHC ATDECGA01, LLC, a
Delaware limited liability company (“Buyer D”); ARHC ATDECGA01 TRS, LLC, a
Delaware limited liability company (“Operator D”); ARHC ATKNOTN01, LLC, a
Delaware limited liability company (“Buyer E”); ARHC ATKNOTN01 TRS, LLC, a
Delaware limited liability company (“Operator E”); ARHC ATLARFL01, LLC, a
Delaware limited liability company (“Buyer F”); ARHC ATLARFL01 TRS, LLC, a
Delaware limited liability company (“Operator F”); ARHC BTFMYFL01, LLC, a
Delaware limited liability company (“Buyer G”); ARHC BTFMYFL01 TRS, LLC, a
Delaware limited liability company (“Operator G”); ARHC BTNAPFL01, LLC, a
Delaware limited liability company (“Buyer H”); ARHC BTNAPFL01 TRS, LLC, a
Delaware limited liability company (“Operator H”); ARHC ATDECGA02, LLC, a
Delaware limited liability company (“Buyer I”); and ARHC ATDECGA02 TRS, LLC, a
Delaware limited liability company (“Operator I” and collectively with Buyer A,
Operator A, Buyer B, Operator B, Buyer C, Operator C, Buyer D, Operator D, Buyer
E, Operator E, Buyer F, Operator F, Buyer G, Operator G, Buyer H, Operator H,
and Buyer I, “Buyer”).


R E C I T A L S:
A.    Seller and ARC entered into that certain Purchase and Sale Agreement dated
May 24, 2013, (the “Agreement”), as amended by that certain First Amendment
dated June 24, 2013 (the “First Amendment”), as amended by that certain Second
Amendment dated July 2, 2013 (the “Second Amendment”).
B.    ARC desires to assign certain of its rights under the Agreement to
entities comprising the Buyer who are a party to this Amendment, and all parties
hereto wish to acknowledge and accept such assignment.
NOW, THEREFORE, in consideration of the mutual promises hereinafter set forth,
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:

1



--------------------------------------------------------------------------------



1.Definitions. All capitalized terms used but not defined herein shall have the
meanings ascribed thereto in the Agreement.
2.    Buyer. The “Buyer” for all purposes of the Agreement, including without
limitation for the purposes of Section 9.3.4 thereof, shall include each of the
entities comprising the Buyer who are parties to this Amendment. Each entity
comprising the Buyer accepts and acknowledges the assignment of rights and
obligations made by ARC to such entity pursuant to this Amendment, and Seller
acknowledges and consents to such assignment. Without limiting the foregoing,
the parties hereto acknowledge that upon Closing pursuant to the terms of the
Agreement: (i) Buyer A will receive transfer and assignment from Seller of the
Real Property related to the Facility known as Arbor Terrace of Asheville and
legally described in Exhibit A-1 of the Agreement (“Property A”) and Operator A
will receive transfer and assignment from Seller of the Personal Property and
Other Property Rights related to Property A; (ii) Buyer B will receive transfer
and assignment from Seller of the Real Property related to the Facility known as
Arbor Terrace of Athens and legally described in Exhibit A-2 of the Agreement
(“Property B”) and Operator B will receive transfer and assignment from Seller
of the Personal Property and Other Property Rights related to Property B; (iii)
Buyer C will receive transfer and assignment from Seller of the Real Property
related to the Facility known as Arbor Terrace at Cascade and legally described
in Exhibit A-3 of the Agreement (“Property C”) and Operator C will receive
transfer and assignment from Seller of the Personal Property and Other Property
Rights related to Property C; (iv) Buyer D will receive transfer and assignment
from Seller of the Real Property related to the Facility known as Arbor Terrace
of Decatur and legally described in Exhibit A-4 of the Agreement (“Property D”)
and Operator D will receive transfer and assignment from Seller of the Personal
Property and Other Property Rights related to Property D; (v) Buyer E will
receive transfer and assignment from Seller of the Real Property related to the
Facility known as Arbor Terrace of Knoxville and legally described in Exhibit
A-5 of the Agreement (“Property E”) and Operator E will receive transfer and
assignment from Seller of the Personal Property and Other Property Rights
related to Property E; (vi) Buyer F will receive transfer and assignment from
Seller of the Real Property related to the Facility known as Arbor Terrace of
Largo and legally described in Exhibit A-6 of the Agreement (“Property F”) and
Operator F will receive transfer and assignment from Seller of the Personal
Property and Other Property Rights related to Property F; (vii) Buyer G will
receive transfer and assignment from Seller of the Real Property related to the
Facility known as Barrington Terrace of Fort Myers and legally described in
Exhibit A-7 of the Agreement (“Property G”) and Operator G will receive transfer
and assignment from Seller of the Personal Property and Other Property Rights
related to Property G; (viii) Buyer H will receive transfer and assignment from
Seller of the Real Property related to the Facility known as Barrington Terrace
of Naples and legally described in Exhibit A-8 of the Agreement (“Property H”)
and Operator H will receive transfer and assignment from Seller of the Personal
Property and Other Property Rights related to Property E; and (ix) Buyer I will
receive transfer and assignment from Seller of the Real Property related to the
Facility known as Arbor Terrace at Parkside and legally described in Exhibit A-9
of the Agreement (“Property I”) and Operator I will receive transfer and
assignment from Seller of any Personal Property and Other Property Rights
related to Property I. Each entity comprising the Buyer acknowledges and agrees
that it has assumed, and that is jointly and several liable for, all of the
obligations of Buyer under the Agreement. ARC and each entity comprising the
Buyer also acknowledge that notwithstanding such assignment and assumption, ARC
remains liable for the obligations and liabilities of the Buyer under the
Agreement to the extent required by Section 15.01 of the Agreement.

2



--------------------------------------------------------------------------------



3.    Assignment of Rights and Obligations Regarding Escrow Deposit. Without
limiting Section 2. of this Amendment, ARC and Buyer hereby agree that all of
rights and obligations of ARC with respect to the Escrow Deposits as described
in the Agreement and as modified in the Second Amendment, are assigned by ARC to
Buyer. Buyer agrees to assume such rights and obligations and Seller
acknowledges and consents to such assignment and assumption.
4.    Whole Agreement. This Third Amendment sets forth the entire agreement
between the parties with respect to the matters set forth herein, and there have
been no additional oral or written representations or agreements with respect to
the matters set forth herein. As amended herein, the Agreement shall remain in
full force and effect. In the event of any inconsistency between the provisions
of the Agreement and this Third Amendment, the provisions of this Third
Amendment shall govern and control.
5.    Ratification and Confirmation. Except as amended and/or modified by this
Third Amendment, the Agreement is hereby ratified and confirmed and all other
terms of the Agreement shall remain in full force and effect, unaltered and
unchanged by this Third Amendment. In the event of any conflict between the
provisions of this Third Amendment and the provisions of the Agreement, the
provisions of this Third Amendment shall prevail.
6.    Counterparts. This Third Amendment may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which when
taken together shall constitute one and the same instrument. The signature page
of any counterpart may be detached therefrom without impairing the legal effect
of the signature(s) thereon provided such signature page is attached to any
other counterpart identical thereto except having additional signature pages
executed by other parties to this Third Amendment attached thereto.
7.    Facsimile; Electronic Mail. The parties contemplate that they may be
executing counterparts of this Third Amendment transmitted by facsimile or
electronic mail and agree and intend that a signature by facsimile machine or
electronic mail shall bind the party so signing with the same effect as though
the signature were an original signature.
[Remainder of page intentionally left blank - Signature pages follow]



3



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Third Amendment shall be deemed entered into as of the
date first above written.
 
SELLER:


SHP III/ARBOR ASHEVILLE, LLC,
a Delaware limited liability company


By: Senior Housing Partners III, L.P., a Delaware limited partnership, its Sole
Member


By: Senior Housing Partners III, L.L.C,
a Delaware limited liability company,
its General Partner


By: Prudential Investment Management, Inc., a New Jersey corporation,
its Managing Member




By:   /s/ John W. Dark
      John W. Dark
      Vice-President







[Signature pages continue]





S - 1

--------------------------------------------------------------------------------




 
SHP III/ARBOR ATHENS, LLC,
a Delaware limited liability company


By: Senior Housing Partners III, L.P., a Delaware limited partnership, its Sole
Member


By: Senior Housing Partners III, L.L.C,
a Delaware limited liability company,
its General Partner


By: Prudential Investment Management, Inc., a New Jersey corporation,
its Managing Member




By:   /s/ John W. Dark
      John W. Dark
      Vice-President




 
 
 
SHP III/ARBOR CASCADE, LLC,
a Delaware limited liability company


By: Senior Housing Partners III, L.P., a Delaware limited partnership, its Sole
Member


By: Senior Housing Partners III, L.L.C,
a Delaware limited liability company,
its General Partner


By: Prudential Investment Management, Inc., a New Jersey corporation,
its Managing Member




By:   /s/ John W. Dark
      John W. Dark
      Vice-President







[Signature pages continue]



S - 2



--------------------------------------------------------------------------------




 
SHP III/ARBOR DECATUR LLC,
a Delaware limited liability company


By: Senior Housing Partners III, L.P., a Delaware limited partnership, its Sole
Member


By: Senior Housing Partners III, L.L.C,
a Delaware limited liability company,
its General Partner


By: Prudential Investment Management, Inc., a New Jersey corporation,
its Managing Member




By:   /s/ John W. Dark
      John W. Dark
      Vice-President






 
SHP III/ARBOR KNOXVILLE, LLC,
a Delaware limited liability company


By: Senior Housing Partners III, L.P., a Delaware limited partnership, its Sole
Member


By: Senior Housing Partners III, L.L.C,
a Delaware limited liability company,
its General Partner


By: Prudential Investment Management, Inc., a New Jersey corporation,
its Managing Member




By:   /s/ John W. Dark
      John W. Dark
      Vice-President





[Signature pages continue]



S - 3

--------------------------------------------------------------------------------




 
SHP III BARRINGTON TERRACE, LLC,
a Delaware limited liability company


By: Senior Housing Partners III, L.P., a Delaware limited partnership, its Sole
Member


By: Senior Housing Partners III, L.L.C,
a Delaware limited liability company,
its General Partner


By: Prudential Investment Management, Inc., a New Jersey corporation,
its Managing Member




By:   /s/ John W. Dark
      John W. Dark
      Vice-President




 
SHP III HERON FORT MYERS, LLC,
a Delaware limited liability company


By: Senior Housing Partners III, L.P., a Delaware limited partnership, its Sole
Member


By: Senior Housing Partners III, L.L.C,
a Delaware limited liability company,
its General Partner


By: Prudential Investment Management, Inc., a New Jersey corporation,
its Managing Member




By:   /s/ John W. Dark
      John W. Dark
      Vice-President









[Signature pages continue]



S - 4

--------------------------------------------------------------------------------




 
SHP III HERON NAPLES, LLC,
a Delaware limited liability company


By: Senior Housing Partners III, L.P., a Delaware limited partnership, its Sole
Member


By: Senior Housing Partners III, L.L.C,
a Delaware limited liability company,
its General Partner


By: Prudential Investment Management, Inc., a New Jersey corporation,
its Managing Member


By:   /s/ John W. Dark
      John W. Dark
      Vice-President




 
SHP III LAWRENCEVILLE LLC,
a Georgia limited liability company


By: Senior Housing Partners III, L.P., a Delaware limited partnership, its Sole
Member


By: Senior Housing Partners III, L.L.C,
a Delaware limited liability company,
its General Partner


By: Prudential Investment Management, Inc., a New Jersey corporation,
its Managing Member




By:   /s/ John W. Dark
      John W. Dark
      Vice-President





[Signatures Continued on Next Page]



S - 5

--------------------------------------------------------------------------------




ARC:


AMERICAN REALTY CAPITAL V, LLC,
a Delaware limited liability company




By:
/s/ Edward M. Weil, Jr.

Name:
Edward M. Weil, Jr.

Title:
President



BUYER:




BUYER A:                            OPERATOR A:


ARHC ATASHNC01, LLC,                    ARHC ATASHNC01 TRS, LLC,
a Delaware limited liability company                a Delaware limited liability
company




By:
/s/ Jesse C. Galloway             By: /s/ Jesse C. Galloway

Name:
Jesse C. Galloway             Name: Jesse C. Galloway

Title:
Authorized Signatory             Title: Authorized Signatory



BUYER B:                            OPERATOR B:


ARHC ATATHGA01, LLC,                    ARHC ATATHGA01 TRS, LLC,
a Delaware limited liability company                a Delaware limited liability
company




By:
/s/ Jesse C. Galloway             By: /s/ Jesse C. Galloway

Name:
Jesse C. Galloway             Name: Jesse C. Galloway

Title:
Authorized Signatory             Title: Authorized Signatory



BUYER C:                            OPERATOR C:


ARHC ATATLGA01, LLC,                    ARHC ATATLGA01 TRS, LLC,
a Delaware limited liability company                a Delaware limited liability
company




By:
/s/ Jesse C. Galloway             By: /s/ Jesse C. Galloway

Name:
Jesse C. Galloway             Name: Jesse C. Galloway

Title:
Authorized Signatory             Title: Authorized Signatory



[Signature pages continue]

S - 6

--------------------------------------------------------------------------------






BUYER D:                            OPERATOR D:


ARHC ATDECGA01, LLC,                    ARHC ATDECGA01 TRS, LLC,
a Delaware limited liability company                a Delaware limited liability
company




By:
/s/ Jesse C. Galloway             By: /s/ Jesse C. Galloway

Name:
Jesse C. Galloway             Name: Jesse C. Galloway

Title:
Authorized Signatory             Title: Authorized Signatory





BUYER E:                            OPERATOR E:


ARHC ATKNOTN01, LLC,                    ARHC ATKNOTN01 TRS, LLC,
a Delaware limited liability company                a Delaware limited liability
company




By:
/s/ Jesse C. Galloway             By: /s/ Jesse C. Galloway

Name:
Jesse C. Galloway             Name: Jesse C. Galloway

Title:
Authorized Signatory             Title: Authorized Signatory



BUYER F:                            OPERATOR F:


ARHC ATLARFL01, LLC,                    ARHC ATLARFL01 TRS, LLC,
a Delaware limited liability company                a Delaware limited liability
company




By:
/s/ Jesse C. Galloway             By: /s/ Jesse C. Galloway

Name:
Jesse C. Galloway             Name: Jesse C. Galloway

Title:
Authorized Signatory             Title: Authorized Signatory







[Signature pages continue]



S - 7

--------------------------------------------------------------------------------






BUYER G:                            OPERATOR G:


ARHC BTFMYFL01, LLC,                    ARHC BTFMYFL01 TRS, LLC,
a Delaware limited liability company                a Delaware limited liability
company




By:
/s/ Jesse C. Galloway             By: /s/ Jesse C. Galloway

Name:
Jesse C. Galloway             Name: Jesse C. Galloway

Title:
Authorized Signatory             Title: Authorized Signatory





BUYER H:                            OPERATOR H:


ARHC BTNAPFL01, LLC,                    ARHC BTNAPFL01 TRS, LLC,
a Delaware limited liability company                a Delaware limited liability
company




By:
/s/ Jesse C. Galloway             By: /s/ Jesse C. Galloway

Name:
Jesse C. Galloway             Name: Jesse C. Galloway

Title:
Authorized Signatory             Title: Authorized Signatory



BUYER I:                            OPERATOR I:


ARHC ATDECGA02, LLC,                    ARHC ATDECGA02 TRS, LLC,
a Delaware limited liability company                a Delaware limited liability
company




By:
/s/ Jesse C. Galloway             By: /s/ Jesse C. Galloway

Name:
Jesse C. Galloway             Name: Jesse C. Galloway

Title:
Authorized Signatory             Title: Authorized Signatory






S - 4



--------------------------------------------------------------------------------








